25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Joseph P. PAYNE, Sr., Plaintiff Appellant,v.Thomas B. FAIRBURN;  Garland K. Stokes;  William P. Rogers;John B. Taylor;  Edward Murray;  Fred E. Jordon, Jr.;  SamFilipio;  Paul Watson, Jr.;  Robert Francis Smith, Jr.;Edgar Asher;  William Howard Miller;  Terry Stiltoner,Defendants Appellees,andJohn Latane Lewis, III, Defendant.
No. 94-6105.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 19, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-88-1212-AM, CA-93-322-AM)
Joseph P. Payne, Sr., Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's dismissal of a number of defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED